 In the Matterof CROWN CENTRALPETROLEUMCORPORATIONandOILWORKERSINTERNATIONAL UNION,LOCAL227, C. I.0.Case No. 16-R-897.-Decided July 3,19.44Vinson, Elkins, Weems & Francis, by Messrs. Wartbn WeemsandLeroy Je ff e_ rs,ofHouston,Tex., for the Company.Mandell ctWright,byMr. Bliss Daff an,of Houston, Tex.,Mr. ClydeIngram,of Houston, Tex., andMr. A. R. Kinstley,of Fort Worth,Tex., for the Oil Workers.Messrs. Orville IngeandB. F. McClellan,of Houston, Tex., for theCouncil.Mr. Stewart E. Stephens,of Minden, La., for theFiremen.Mr. Louis Cokin,of counsel to the Board:DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Oil Workers International Union, Local227; C. I..0., herein called the Oil Workers, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of Crown ,Central Petroleum Corporation,Pasadena,Texas,herein called the Company, the National Labor Relations Board pro-videdfor anappropriate hearing upon due notice before Robert F.Proctor, Trial Examiner.Said hearing was held atHouston, Texas,of June 1, 1944.At the commencement of the hearing, the TrialExaminer granted. motions of Houston Labor and Trades Council,A. F. of L., herein called the Council, and International Brotherhoodof Firemen & Oilers, A. F. of L., herein called the Firemen, to inter-vene.The Company, the Oil Workers, the Council, and the Firemenappeared at and participated in the hearing, and all parties wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing, the Council moved that the intervention ofthe Firemen be revoked.The Trial Examiner reserved ruling there-on.The motion is hereby denied. The TrialExaminer's rulings made37 N. L.R. B., No. 4. "13 14DECISIONS.OF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrown Central Petroleum Corporation is a Maryland corporationwith its principal office at Baltimore, Maryland.We are, here con-cerned with its plant at Pasadena, Texas, where it is engaged in'thebusiness of buying and selling crude oil and in the refining, sale, anddistribution of natural gasoline, petroleum, and petroleum products.The Company purchases and processes over 500,000 barrels of crudeoil annually at its Pasadena plant, 10 percent of which is shipped to itfrom points outside the State of Texas.During 1943 the,Companysold products from its Pasadena plant amounting -to over 500,000barrels,`approximatel'y"90'percent of which was shipped to points out-side the State of Texas.The Company admits, for the purpose of this proceeding, that it isengaged in commerce within the meaning of the National LaborRelations Act.,II.TIIE ORGANIZATIONS INVOLVEDOil Workers International Union, Local 227, is a labor organizationaffiliated, with the Congress of Industrial Organizations, admitting tomembership employees of the Company. lHouston Labor and Trades Council and International, Brotherhood`of Firemen & Oilers are labor organizations affiliated with the Ameri-'can Federation of Labor, admitting to membership employees of theCompany.,.III.THE QUESTION CONCERNING REPRESENTATION -On or about April 5, 1944, the Oil Workers requested the Companyto recognize it as the exclusive collective bargaining, representative ofthe employees at the Pasadena plant.The Company did not replyto this request.A statement of a Field Examiner of the Board, introduced'into evi-dence at the hearing, indicates that the Oil Workers represents a sub-stantial number of employees, in the unit hereinafter found to beappropriate.'It should be noted that a jurisdictional dispute exists between theCouncil and the Firemen.However, there is a third labor organization'TheField Examiner reportedthat the Oilworkers presented 117 authorization cards.Thereare approximately 265 employees in the appropriate unitHe further reported thatthe Firemen and theCouncil submitted 49 and 39 authorization cards, respectively. CROWN CENTRAL PETROLEUM CORPORATION15involved in this proceeding,.not affiliated with the parent body of theFiremen, and the Council.Accordingly, we find that such dispute is-not a bar to a determination of representatives at this time.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees at the Pasadena, Texas, plant of theCompany, excluding office, clerical, and technical employees, guards,watchman, and all supervisory employees with authority to hire,-pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Acts,V.THE DETERMINATION OF REPRESENTATIVESWe shall direct, that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested'in the National LaborRelations Board by Section 9 (c) of'the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crown CentralPetroleum Corporation, Pasadena, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,2 SeeMatter of Montgomery Ward & Co , Incorporated,50 N. L R B. 163.2The Company employs stillmen,gang pushers,and leadersThe record indicates thatnone of the employees in these classifications falls within the definition of supervisory em-ployees set forth above, and all parties agreed that they should be included in the unitAccoidmgly,we find that'they are not supervisory employeesCfMatter of Shell Pe-troleum Corporation,56 N. L. R B 318. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, who were employed during the pay-roll period immediatelypreceding, the date of this Direction, including employees who, did notor temporarily laid off, and including employees in the, armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for 'causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Oil WorkersInternational Union, Local 227, affiliated with the-Congress of In-dustrial Organizations, or by Houston Labor and Trades Council,affiliated with the American Federation of Labor, or by InternationalBrotherhood of Firemen & Oilers, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by none ofsaid organizations.